Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response of Amendment filed on 11/20/2020. As directed by the Amendment, claims 2-7 have been amended. As such, claims 2-8 are pending in the instant application.
Applicant has amended claims 2-7 and removed the term “banger body”, the previous specification objection is withdrawn. However, the issue of incorporating essential material, “color changing surface” from “Chameleon International website” is still remained. Please see specification objection below for more details.   
Applicant has amended claim 6 and overcame the 112(a) written description requirement regarding limitations, “inserted in the material of the banger body”, the previous 112(a) written description requirement rejections are withdrawn.
Applicant has amended claim 6 and overcame the 112(a) enablement requirement regarding limitations, “inserted in the material of the banger body”, one of the previous 112(a) enablement requirements is withdrawn.
Applicant did not response to the 112(a) enablement requirement regarding limitations “the color changing surface changing color upon application of heat...and providing an indication… of an optimal temperature range for smoking” in lines 9-11 of claim 6 and “the 

Specification
The attempt to incorporate subject matter into this application by reference to "Chameleon International website" as disclosed in paragraph [0011] is ineffective because “color changing surface” in line 11 of claim 1 is essential material and essential material may incorporated by reference,  but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. Refer to MPEP 608.01(p)(I) and R. 1.57(2)(d). In addition, proper incorporation by reference must express a clear intent to incorporate by reference by using the root words “ incorporate(e)” and “reference” (e.g., “incorporate by reference”); and clearly identify the reference patent, application, or publication. MPEP 608.01(p)(I) and R. 1.57(2)(c).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Limitations “the color changing surface changing color upon application of heat...and providing an indication… of an optimal temperature range for smoking” in lines 9-11 of claim 6  and “the optimal temperature range indicated by the at least one color changing surface is 300-400 degrees” in lines 1-2 of claim 8, is insufficient disclosed, in the original disclosure, the details of what structure or material properties of the color changing surface made up of that enable the indication at such high range of temperature. The Examiner has made the effort looking into the "Chameleon International website" for the details of structural and material of the color changing surface but no disclosure about the structure or material were found relating to smoking devices or indication of the claimed range of temperature. The deficiency of disclosure would not enable one of ordinary skill in the art before the effective filling date of the invention to make the full scope of the claimed invention without undue experimentation based on the state of the prior art (certain thermochromics tape indicates temperature up to 150 degrees F) and the amount of direction provided by the inventor factors. Please see MPEP 2164.01(a).
Claims 2-5 and 7 are rejected based on its dependency.

Response to Arguments
Applicant's arguments filed on 11/220/2020 have been fully considered but they are not persuasive. 
The applicant did not address the 112(a) rejection regarding limitations “the color changing surface changing color upon application of heat...and providing an indication… of an optimal temperature range for smoking” in lines 9-11 of claim 6 and “the optimal temperature range indicated by the at least one color changing surface is 300-400 degrees” in lines 1-2 of claim 8 as presented in pages 5-6 of the previous Office Action. Hence the rejections are still maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.M.L./Examiner, Art Unit 3785